On Petition for Rehearing.
Comstock, J.
In this cause it appears from the view taken by the majority opinion of the facts as presented by the record that an attempt is made to enforce a contract without complying with its terms, and without the performance of the conditions upon which it is based. The petition for rehearing is overruled. We cite the cases of Sharpe v. New York Life Ins. Co. (1904), 5 Neb. (Unofficial) 278, 98 N. W. 66, and New York Life Ins. Co. v. Meinkens (1904), 25 Ky. Law Rep. 2113, 80 S. W. 175, to which our attention had not been called when the original opinion was written.